department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division date release number release date uil legend y d i v m n o t - t c a h - r s z o v o n e g g n o a t t n n t n n t r e ‘ dear we have considered your ruling_request dated date as to the proper treatment of the termination of b and whether termination constitutes an act of self-dealing under sec_4941 of the internal_revenue_code code a established b as a charitable_remainder_unitrust described in sec_664 of the code and a split interest trust under sec_4947 the trust agreement provides that the annual unitrust_amount that a receives shall equal the smaller of a the trust income for any taxable_year as defined in sec_643 of the code and b a fixed percentage of percent of the net fair_market_value of the trust assets in addition the unitrust provides that a is to receive any amount of trust income for such year that is in excess of percent but only to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as the fixed percentage of the net fair_market_value of the trust assets on the relevant valuation dates the net_income make-up feature’ a serves as trustee of b and c serves as an independent special trustee of b a is the sole non-charitable income_beneficiary of b the charitable remainderman of b was e an organization recognized as tax-exempt under sec_501 of the code you have informed us that in accordance with the powers held by a under the trust agreement a has changed the charitable remaindermen from e to f g h i j k l m n p through q are all organizations described in sec_501 of the code and are publicly supported organizations under sec_509 a wishes to terminate b by selling his income_interest in b to the charitable remaindermen e through q for an amount equal to the present_value of a’s life income interests in b in your initial ruling_request you stated that the actuarial values of the respective interests will be calculated using the discount rate in effect at the date of sale under sec_7520 of the code and the methodology for valuing interests in charitable_remainder trusts contained in sec_1_664-4 of the income_tax regulations the law of state d permits early termination of the trust provided there is agreement among the trustees and beneficiaries there is no requirement that d's attorney_general or any court be involved in a_trust termination in which all beneficiaries consent in addition the restatement of the law of trust sec_3d says at sec_651 that irrevocable_trust consent they can compel the termination or modification of the trust if all of the beneficiaries of an _______s and he is aware of no physical condition that would a's date of birth is decrease his normal life expectancy with the date ruling_request a submitted a statement from his personal physician confirming that he had examined a and that there was no indication that a’s life expectancy was less than would otherwise be expected for a man his age after discussions with our office a individually and as trustee submitted a letter dated date in which the charitable beneficiaries were changed to f through q a agreed to a different payout in calculating the respective interests in the trust specifically the letter stated in part that _ the taxpayer understands and agrees that contrary to the formula assumed in his letter dated date the payout rate to be used in calculating the respective interests will be the lesser_of the code sec_7520 rate in effect at the time of termination ofthe trust and the stated_interest rate of contained in the trust agreement rulings requested a has requested the following rulings early termination of b will not constitute an act of self-dealing under sec_4941 a of the code by a as trustee or as donor with respect to b early termination of b will not constitute an act of self-dealing under sec_4941 of the code by c as independent_trustee with respect to b the proposed termination of b will not be subject_to a termination_tax under sec_507 of the code law sec_507 of the code imposes a tax on a private_foundation under certain circumstances sec_664 of the code exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is- a a substantial_contributor to the foundation sec_4946 of the code provides that for purposes of this subchapter the term foundation_manager means with respect to any private_foundation b a foundation_manager within the meaning of section b sec_4946 of the code provides that for purposes of paragraph the term substantial_contributor means a person who is described in sec_507 an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in essence that payments of income by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4947 sec_1_7520-3 of the federal_income_tax regulations the regulations provides that the standard annuity life_estate or remainder factor may not be used to value a restricted beneficial_interest however a special factor may be used to value a restricted beneficial_interest in some circumstances sec_1_7520-3 provides that the standard factor for an ordinary remainder_interest represents the present worth of the right to receive dollar_figure at the end of a defined period section b i b provides that the standard factor for an ordinary life_estate interest represents the right to receive the use of dollar_figure for a defined period analysis bis a split-interest trust described in sec_4947 by being described in sec_4947 b is subject_to the provisions of sec_507 sec_4941 and sec_4945 as if it were a private_foundation the income_beneficiary a is a disqualified persons with respect to b within the meaning of sec_4946 by virtue of being settlor of b in this case the charitable_remainder beneficiaries are public_charities so for purposes of sec_4941 and sec_4946 the income_beneficiary is not disqualified_person with respect to the charitable_remainder beneficiaries _ by early termination b will distribute lump sums to the income_beneficiary a and sec_4941 applies to certain transactions between private_foundations and disqualified persons charitable remaindermen equal to actuarial value of their interests in b taking into account the net-income provisions of the trust and the distributions are also treated as a constructive_sale or exchange between a and the charitable remaindermen of each trust see revrul_69_486 generally payments to the income_beneficiary a from b would constitute self-dealing however because the distribution to the income_beneficiary equals the actuarial value of the income_interest taking into account the net-income provisions of the trust the exception to self- dealing provided by sec_53_4947-1 of the regulations applies and the distribution will not be an act of self-dealing furthermore because the charitable remaindermen are public_charities sec_4941does not apply to the transaction between the a and charitable remaindermen the appropriate calculation of the actuarial value of the income_interest of b taking into account the net-income provisions of the trust requires the use of a reasonable method for the calculation which does not inappropriately inflate the income beneficiary's interest to the detriment of the charitable remaindermen one reasonable method to calculate the actuarial value of the income and remainder interests is the following the computation of the remainder_interest is found using a special factor as indicated in sec_1_7520-3 of the regulations the special remainder - factor is found by using the methodology stated in sec_1_664-4 for computing the factor for a remainder_interest in a unitrust with the following modification where sec_1_664-4 of the regulations provides an assumption that the trust’s stated payout percentage is to be paid out each year instead the assumed payout shall be that of a fixed percentage which is equal to the lesser_of the trust's stated payout percentage or the sec_7520 rate for the month of termination the special factor for the non-charitable payout interest i sec_1 minus the special remainder factor based on this methodology the calculation of a’s income_interest in b may be demonstrated as follows the sec_7520 rate for date i sec_5 percent assuming the termination occurred in date the lesser_of this rate and the trust's stated payout percentage i sec_5 percent the assumed taxpayer’s age as of the nearest birthday i sec_75 based on table 90cm interest pincite percent an unadjusted payout rate of percent and quarterly payments made at the end of each quarter the present_value of the remainder_interest in a unitrust which falls in at the death of a person aged is dollar_figure904 for each dollar_figure of the trust estate the present_value of the payout interest in the same unitrust until such death is dollar_figure minus dollar_figure904 or dollar_figure096 for each dollar_figure of the trust estate in this case the income_beneficiary is not expected to receive more than he would during the full term of the trust under the above-described methodology for valuing his interest in a charitable_remainder_trust with a net_income make-up feature further state law provides for early termination under the facts presented in addition a’s personal physician has conducted a physical examination and has stated under penalties of perjury that he finds no medical_condition expected to result in a shorter-than- average longevity under sec_1_72-9 of the regulations and a has signed a similar statement furthermore because the effect of the transaction is to vest the income_interest and remainder_interest in the remainder beneficiary the trust no longer will be a split-interest trust and sec_4947 will no longer apply and sec_507 will not apply conclusions therefore we rule that early termination of b will not constitute an act of self-dealing under sec_4941 of the code by a as trustee or as donor with respect to b using the methodology described on the prior page for the date of termination early termination of b will not constitute an act of self-dealing under section a of the code by c as independent_trustee with respect to b using the methodology described on the prior page for the date of termination the proposed termination of b will not be subject_to a termination_tax under sec_507 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts also we express no opinion as to the tax consequences of the transactions under other provisions of the code pursuant to power_of_attorney on file in this office a copy of this letter is being sent to a’s authorized representative a copy of this letter should be kept in a’s permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy in your permanent records sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
